The facts sufficiently appear in the opinion.
We are satisfied by the evidence that the defendant sold to the plaintiff the tract of land at $12 per acre, and induced the plaintiff to believe that there were 470 acres, when, in fact, there were not more than 405 acres; that the defendant had good reason to believe, at the time of the sale, that there were but 405 acres, and that he was deceiving the plaintiff. Against this fraud the plaintiff is clearly entitled to be relieved.
The deficiency of 65 acres at $12 per acre amounts to $780. The collection of this amount of the defendant's judgment at law, with interest from the time it fell due, will be perpetually enjoined.
The plaintiff having paid the money into office, the aforesaid sum, with the interest which has accumulated, will be paid to him.
PER CURIAM.                                 Decree accordingly.
Cited: Knight v. Houghtaling, 85 N.C. 34.